(Slip Opinion)            Cite as: 585 U. S. ____ (2018)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                     No. 17–333
                                     _________________


         O. JOHN BENISEK, ET AL., APPELLANTS v.

           LINDA H. LAMONE, ADMINISTRATOR,

              MARYLAND STATE BOARD OF

                    ELECTIONS, ET AL. 

 ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
              THE DISTRICT OF MARYLAND
                                   [June 18, 2018]

   PER CURIAM.
   This appeal arises from the denial of a motion for a
preliminary injunction in the District Court. Appellants
are several Republican voters, plaintiffs below, who allege
that Maryland’s Sixth Congressional District was gerry-
mandered in 2011 for the purpose of retaliating against
them for their political views.
   In May 2017, six years after the Maryland General
Assembly redrew the Sixth District, plaintiffs moved the
District Court to enjoin Maryland’s election officials from
holding congressional elections under the 2011 map. They
asserted that “extend[ing] this constitutional offense”—
i.e., the alleged gerrymander—“into the 2018 election
would be a manifest and irreparable injury.” Record in
No. 1:13–cv–3233, Doc. 177–1, p. 3. In order to allow time
for the creation of a new districting map, plaintiffs urged
the District Court to enter a preliminary injunction by
August 18, 2017. Id., at 32.
   On August 24, 2017, the District Court denied plaintiffs’
2                   BENISEK v. LAMONE

                         Per Curiam

motion and stayed further proceedings pending this
Court’s disposition of partisan gerrymandering claims in
Gill v. Whitford, No. 16–1161. 266 F. Supp. 3d 799. The
District Court found that plaintiffs had failed to show a
likelihood of success on the merits sufficient to warrant a
preliminary injunction. Id., at 808–814. The District
Court also held that it was “in no position to award
[p]laintiffs the remedy they . . . requested on the timetable
they . . . demanded.” Id., at 815. The court explained
that, notwithstanding its “diligence in ruling on the pend-
ing preliminary injunction motion (which has been a
priority for each member of this panel),” plaintiffs’ pro-
posed August deadline for injunctive relief had “already
come and gone.” Ibid.
   In addition, the District Court emphasized that it was
concerned about “measuring the legality and constitution-
ality of any redistricting plan in Maryland . . . according to
the proper legal standard.” Id., at 816. In the District
Court’s view, it would be “better equipped to make that
legal determination and to chart a wise course for further
proceedings” after this Court issued a decision in Gill.
Ibid. Plaintiffs ask this Court to vacate the District
Court’s order and remand for further consideration of
whether a preliminary injunction is appropriate.
   We now note our jurisdiction and review the District
Court’s decision for an abuse of discretion, keeping in
mind that a preliminary injunction is “an extraordinary
remedy never awarded as of right.” Winter v. Natural
Resources Defense Council, Inc., 555 U.S. 7, 24 (2008). As
a matter of equitable discretion, a preliminary injunction
does not follow as a matter of course from a plaintiff ’s
showing of a likelihood of success on the merits. See id., at
32. Rather, a court must also consider whether the mov-
ant has shown “that he is likely to suffer irreparable
harm in the absence of preliminary relief, that the balance
of equities tips in his favor, and that an injunction is in
                 Cite as: 585 U. S. ____ (2018)            3

                          Per Curiam

the public interest.” Id., at 20.
   Plaintiffs made no such showing below. Even if we
assume—contrary to the findings of the District Court—
that plaintiffs were likely to succeed on the merits of their
claims, the balance of equities and the public interest
tilted against their request for a preliminary injunction.
   First, a party requesting a preliminary injunction must
generally show reasonable diligence. Cf. Holmberg v.
Armbrecht, 327 U.S. 392, 396 (1946). That is as true in
election law cases as elsewhere. See Lucas v. Townsend,
486 U.S. 1301, 1305 (1988) (KENNEDY, J., in chambers);
Fishman v. Schaffer, 429 U.S. 1325, 1330 (1976) (Mar-
shall, J., in chambers). In this case, appellants did not
move for a preliminary injunction in the District Court
until six years, and three general elections, after the 2011
map was adopted, and over three years after the plaintiffs’
first complaint was filed.
   Plaintiffs argue that they have nevertheless pursued
their claims diligently, and they attribute their delay in
seeking a preliminary injunction to the “convoluted proce-
dural history of the case” and the “dogged refusal to coop-
erate in discovery” by state officials. Reply Brief 22. Yet
the record suggests that the delay largely arose from a
circumstance within plaintiffs’ control: namely, their
failure to plead the claims giving rise to their request for
preliminary injunctive relief until 2016. Although one of
the seven plaintiffs before us filed a complaint in 2013
alleging that Maryland’s congressional map was an un-
constitutional gerrymander, that initial complaint did not
present the retaliation theory asserted here. See Amended
Complaint, Doc. 11, p. 3 (Dec. 2, 2013) (explaining that
the gerrymandering claim did not turn upon “the reason
or intent of the legislature” in adopting the map).
   It was not until 2016 that the remaining plaintiffs
joined the case and filed an amended complaint alleging
that Maryland officials intentionally retaliated against
4                   BENISEK v. LAMONE

                         Per Curiam

them because of their political views. See 3 Ohio App. 640–643.
Plaintiffs’ newly presented claims—unlike the gerryman-
dering claim presented in the 2013 complaint—required
discovery into the motives of the officials who produced
the 2011 congressional map. See, e.g., Memorandum of
Law in Support of Plaintiffs’ Motion to Compel, Doc. 111–
1, p. 3 (Jan. 4, 2017) (describing plaintiffs’ demand that
various state officials “testify . . . and answer questions
concerning legislative intent”). It is true that the asser-
tion of legislative privilege by those officials delayed the
completion of that discovery. See Joint Motion To Extend
Deadlines for Completion of Fact Discovery and Expert
Witness Disclosures, Doc. 161, pp. 1–2 (Mar. 3, 2017);
Joint Motion To Extend Deadlines for Completion of Fact
Discovery and Expert Witness Disclosures, Doc. 170,
pp. 1–2 (Mar. 27, 2017). But that does not change the fact
that plaintiffs could have sought a preliminary injunction
much earlier. See Fishman, supra, at 1330. In consider-
ing the balance of equities among the parties, we think
that plaintiffs’ unnecessary, years-long delay in asking
for preliminary injunctive relief weighed against their
request.
   Second, a due regard for the public interest in orderly
elections supported the District Court’s discretionary
decision to deny a preliminary injunction and to stay the
proceedings. See Purcell v. Gonzalez, 549 U.S. 1, 4–5
(2006) (per curiam). Plaintiffs themselves represented to
the District Court that any injunctive relief would have to
be granted by August 18, 2017, to ensure the timely com-
pletion of a new districting scheme in advance of the 2018
election season. Despite the District Court’s undisputedly
diligent efforts, however, that date had “already come and
gone” by the time the court ruled on plaintiffs’ motion.
266 F. Supp. 3d, at 815. (Such deadline has also, of
course, long since passed for purposes of entering a pre-
liminary injunction on remand from this Court.)
                 Cite as: 585 U. S. ____ (2018)            5

                          Per Curiam

   On top of this time constraint was the legal uncertainty
surrounding any potential remedy for the plaintiffs’ as-
serted injury. At the time the District Court made its
decision, the appeal in Gill was pending before this Court.
The District Court recognized that our decision in Gill had
the potential to “shed light on critical questions in this
case” and to set forth a “framework” by which plaintiffs’
claims could be decided and, potentially, remedied. 266
F. Supp. 3d, at 815–816. In the District Court’s view,
“charging ahead” and adjudicating the plaintiffs’ claims in
that fluctuating legal environment, when firmer guidance
from this Court might have been forthcoming, would have
been a mistake. Id., at 816. Such a determination was
within the sound discretion of the District Court. Given
the District Court’s decision to wait for this Court’s ruling
in Gill before further adjudicating plaintiffs’ claims, the
court reasonably could have concluded that a preliminary
injunction would have been against the public interest, as
an injunction might have worked a needlessly “chaotic and
disruptive effect upon the electoral process,” Fishman,
supra, at 1330, and because the “purpose of a preliminary
injunction is merely to preserve the relative positions of
the parties until a trial on the merits can be held,” Univer-
sity of Tex. v. Camenisch, 451 U.S. 390, 395 (1981). In
these particular circumstances, we conclude that the
District Court’s decision denying a preliminary injunction
cannot be regarded as an abuse of discretion.
   The order of the District Court is
                                                   Affirmed.